Dear Mr. Caswell:
You have requested an opinion from this office on behalf of the St. Landry Parish School Board pertaining to when the School Board should pay Louisiana Educational Employees Professional Improvements Program Funds (PIP). You have attached a letter that was sent to Mr. James R. Manuel, Director of Finance at the St. Landry Parish School Board from the Department of Education dated January 14, 1994 wherein it is stated that PIP payments could only be paid on a contract year basis rather than a fiscal year basis. You state that the School Board has been making payments on a fiscal year basis beginning with July 1st even though an employee's contract may not begin until August of that year. Specifically, you are requesting an opinion as to the status of state law relative to when PIP payments should be made.
Act 207 of 1980 created the Professional Improvement Program for teachers and is located in LSA-R.S. 17:3601 et seq. LSA-R.S. 17:3621 provides for the compensation that is to be paid to teachers who participate in PIP Program. It states in pertinent part:
             During the time the plan is pursued and after such plan is successfully completed as hereinafter provided, each participating teacher shall be paid compensation by the state as contained in R.S. 17:421.3 and, in addition, shall be paid as an inducement an amount for such participation according to the schedule below:
As indicated in Attorney General Opinion Number 82-80 which reviewed the time table in which PIP increments are to be paid,
             Although R.S. 17:3621 does not specifically provide a time table for payment, it does tie the PIPS increment directly to the salary schedule in R.S. 17:421.3 and also indicates that the PIPS payment is to be made as the improvement plan is pursued. The logical conclusion is as an addition to a teacher's regular paycheck. Thus, the PIPS payment should be pro-rated on the same basis as the teacher's salary and should be paid out at the same time and in the same manner as the teacher's regular salary paycheck.
Additionally, Attorney General Opinion Number 82-987 expounds upon this opinion by discussing annualization of PIP increments. It states:
             On the other hand, we cannot say that you were incorrect in pro-rating the PIPS payments over the September to August salary year. . . . Your chosen method is consistent with the current minimum foundation procedure wherein the funds are appropriated and disseminated to the parishes in annualized amounts based on a July to June fiscal year. Teachers, however, do not begin receiving these salary funds until their contract year begins in September so there is in effect the same two month lag which is found in the PIPS funding.
Although PIP increments can be annualized like a teacher's salary, this opinion is clear that teachers cannot begin to receive PIP increments until their contract year begins.
Additionally, Bulletin 1619 which sets forth the criteria and guidelines for the implementation and administration of PIP states:
              . . . A participant's salary increment ceases when his employment ceases. PIP increments are based on approximately 180 teaching days for classroom teachers; increments for 10-, 11-, and 12-month employees are based on the number of days participant is contracted to work . . . (See page 66).
      It also states that
             . . . The PIP increment salary is paid only for those days that the participant was actually employed by the school system . . . (See page 70).
In summary, a review of the applicable revised statutes, Attorney General's opinions, and sections of Bulletin 1619 indicates that PIP payments are to be made at the same time and in the same manner as a teacher's regular salary paycheck. This may include annualizing a teacher's PIP increments, but may not include receiving PIP increments until the teacher's contract year begins.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance please let me know.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Beth Conrad Langston Assistant Attorney General